                     Case 2:19-cv-03563-SPL Document 9 Filed 08/07/19 Page 1 of 6


 1   ROBERT C. BAKER, BAR ID #49255
     rbaker@bknlawyers.com
 2   BAKER, KEENER & NAHRA, LLP
     633 West 5th Street
 3   Suite 5500
     Los Angeles, California 90071
 4   Telephone: (213) 241-0900
     Facsimile: (213) 241-0990
 5

 6   Attorneys for Defendants
     GIRARDI│KEESE
 7   THOMAS V. GIRARDI
     ERIKA N. GIRARDI
 8
                                      UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF ARIZONA
10
     Stillwell Madison, LLC, a Delaware limited     Case No.: CV-19-03563-PHX-SPL
11   liability company,
                                                    Complaint filed:        05-24-2019
12                      Plaintiff,
                                                    DEFENDANTS’ MOTION TO
13   vs.                                            DISMISS AND COMPEL
                                                    ARBITRATION; MEMORANDUM
14   Girardi & Keese, a California general          OF POINTS AND AUTHORITIES IN
     partnership d/b/a Girardi/Keese, Thomas V.     SUPPORT THEREOF
15   Girardi, and Erika N. Girardi, husband and
     wife,                                          [Filed concurrently with [Proposed]
16                                                  Order and Certification of Conferral]
                        Defendants.
17                                                  DATE: To Be Set By Judge
                                                    TIME: To Be Set By Judge
18                                                  CTRM: 501
19                                                  JUDGE: HON. STEVEN P. LOGAN
20
     TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD HEREIN:
21
                 COMES NOW Defendants, GIRARDI│KEESE, THOMAS V. GIRARDI and ERIKA
22
     N. GIRARDI (sued herein as Girardi & Keese, a California general partnership d/b/a
23
     Girardi/Keese, Thomas V. Girardi, and Erika N. Girardi, husband and wife) (hereinafter
24
     “Defendants”) request a hearing date to be set by Judge Logan in Courtroom 501 of the above-
25
     entitled Court located at 401 Washington Street, Phoenix Arizona, in that Defendants seek to
26
     will move this Court to Dismiss the current action and Compel Arbitration of the current
27
     dispute. This Motion is made pursuant to A.R.S. § 12-3007 and 9 U.S.C. § 3.
28
     242-3777-0011

                                                   -1-
                     DEFENDANTS’ MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 9 Filed 08/07/19 Page 2 of 6


 1               Counsel for Defendants sought via meet and confer efforts to obtain a stipulation of
 2   dismissal and to compel arbitration on August 5, 2019. Counsel for Plaintiff has rejected
 3   Defendants’ request and thus this Motion is being filed.
 4

 5   DATED: August 7, 2019                             BAKER, KEENER & NAHRA, LLP
 6
                                                       By /S/ ROBERT C. BAKER
 7                                                         ROBERT C. BAKER
                                                       BAKER, KEENER & NAHRA, LLP
 8                                                     633 West 5th Street, Suite 5500
                                                       Los Angeles, California 90071
 9                                                     Telephone: (213) 241-0900
                                                       Facsimile: (213) 241-0990
10
                                                       Attorneys for Defendants
11                                                     GIRARDI│KEESE, THOMAS V. GIRARDI and
                                                       ERIKA GIRARDI
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     242-3777-0011

                                                        -2-
                     DEFENDANTS’ MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 9 Filed 08/07/19 Page 3 of 6


 1                           MEMORANDUM OF POINTS AND AUHTORITIES
 2   1.          INTRODUCTION
 3               The current action was filed as a publicity stunt. The current alleged breach of contract
 4   was only filed in this Court to attempt to embarrass the Defendants GIRARDI│KEESE,
 5   THOMAS V. GIRARDI and ERIKA N. GIRARDI (sued herein as Girardi & Keese, a
 6   California general partnership d/b/a Girardi/Keese, Thomas V. Girardi, and Erika N. Girardi,
 7   husband and wife) (hereinafter “Defendants”). The Plaintiff surely knew there was an
 8   arbitration agreement in the contract for which they seek to enforce. (See Paragraph 15 of
 9   Exhibit 1 to the Complaint.)
10               The applicable contract is to be governed by Arizona law and is to be subject to the
11   arbitration agreement. (See Paragraph 15(e) of Exhibit 1 to the Complaint.) Plaintiff filed in
12   federal court using such highly charged language as “lavish lifestyle” and “glamorous public
13   image” (See Paragraph 30 of the Complaint) with the goal to try to use the Court system as a
14   publicity campaign.
15               Plaintiff should be estopped further from this unprofessional tact and immediately
16   compelled to litigate this dispute in the forum for which they demanded in the contract.
17   2.          ARBITRATION SHOULD BE COMPELLED UNDER BOTH FEDERAL AND
18               ARIZONA LAW
19               Pursuant to 9 U.S.C. § 3, a state court must order arbitration so long as the moving party
20   “is not in default in proceeding with such arbitration.” This provision, as a matter of federal
21   law, governs the determination of whether a party has “default[ed]” by waiving the right to
22   seek arbitration under an otherwise enforceable agreement. See Ehleiter v. Grapetree Shores,
23   Inc., 482 F.3d 207, 217 (3d Cir. 2007); Marie v. Allied Home Mortg. Corp., 402 F.3d 1, 13 (1st
24   Cir. 2005) (citing cases); S & H Contractors, Inc. v. A.J. Taft Coal Co., 906 F.2d 1507, 1514
25   (11th Cir. 1990) (“Our determination of whether S & H waived its right to arbitration, as
26   opposed to whether the contract is void under Alabama law, is controlled solely by federal
27   law.”); Cornell & Co. v. Barber & Ross Co., 360 F.2d 512, 513 (D.C. Cir. 1966) (“Once
28   having waived the right to arbitrate, that party is necessarily ‘in default in proceeding with such
     242-3777-0011

                                                        -3-
                     DEFENDANTS’ MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 9 Filed 08/07/19 Page 4 of 6


 1   arbitration.’ ”); Hudson, 387 P.3d at 47; see also Barber & Ross Co. v. Cornell & Co., 242 F.
 2   Supp. 825, 826 (D.D.C. 1965) (moving party was “in default” because “the litigation
 3   machinery had been substantially invoked at the time an intention to arbitrate was
 4   communicated”). In the face of these authorities, Plaintiff cites no case holding that waiver of
 5   a right to arbitrate under the FAA is governed by state-law principles under § 2 of the FAA
 6   rather than by federal-law principles under § 3.
 7               Further, Arizona law requires compulsion to arbitration. A.R.S. § 12-3007 states in
 8   pertinent part:
 9               A. On motion of a person showing an agreement to arbitrate and alleging another
10               person's refusal to arbitrate pursuant to the agreement:
11               1. If the refusing party does not appear or does not oppose the motion, the court shall
12               order the parties to arbitrate.
13               2. If the refusing party opposes the motion, the court shall proceed summarily to decide
14               the issue and order the parties to arbitrate unless it finds that there is no enforceable
15               agreement to arbitrate.
16               As a result, Plaintiff’s action should be dismissed, and arbitration compelled. The
17   current action seeks recovery pursuant to a Loan Agreement attached to Plaintiff ‘s complaint
18   and Plaintiff seeks damages arising from the purported breach of the Loan Agreement. The
19   Loan Agreement controls, and Paragraph 15 demonstrates the broadness of the arbitration
20   provision which covers:
21               “Any and all claims, counterclaims, demands, causes of action, disputes, or
22               controversies under this Agreement or the alleged breach of any provision
23               hereof (all of which are referred to as ‘Disputed Claims’), whether such
24               Disputed Claims arise at law or in equity, under US state or federal law, or the
25               law of any other nation or state, for damages or for any other relief, shall be
26               resolved in the manner set forth below:” (Paragraph 15A of Exhibit 1 to the
27               Complaint.)
28
     242-3777-0011

                                                          -4-
                     DEFENDANTS’ MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 9 Filed 08/07/19 Page 5 of 6


 1               Further, while Plaintiff during meet and confer efforts has taken the position that the
 2   claimed breach of the loan agreement and the purported Forbearance Agreement invalidates
 3   the arbitration language, Paragraph 15(g) establishes without a doubt the current action should
 4   be in arbitration:
 5               “EACH PARTY UNDERSTANDS AND AGREES THAT (i) THIS
 6               AGREEMENT CONTAINS THE REQUIREMENT TO ARBITRATE
 7               WITH RESPECT TO ANY DISPUTE OR NEED OF
 8               INTERPRETATION OF THIS AGREEMENT; (ii) EACH PARTY WILL
 9               NOT BE ABLE TO BRING A LAWSUIT AGAIN THE OTHER PARTY;
10               (iii) THERE SHALL BE NO AUTHORITY FOR ANY CLAIMS TO BE
11               ARBTIRATED ON A CLASS ACTION OR PRIVATE ATTORNEY
12               GENERAL BASIS; AND (iv) ARBITRATION CAN ONLY DECIDE
13               THE PARTIES’ CLAIMS AND MAY NOT CONSOLIDATE OR JOIN
14               THE CLAIMS OF OTHER PERSONS THAT MAY HAVE SIMILAR
15               CLAIMS.” (Emphasis in original.)
16   3.          CONCLUSION
17               In short, Plaintiff’s contract, authored by itself, controls the location of this proceeding
18   and Plaintiff’s denial of such firmly establishes this lawsuit was filed for an improper, ulterior
19   purpose.
20

21   DATED: August 7, 2019                               BAKER, KEENER & NAHRA, LLP
22
                                                         By /S/ ROBERT C. BAKER
23                                                           ROBERT C. BAKER
                                                         BAKER, KEENER & NAHRA, LLP
24                                                       633 West 5th Street, Suite 5500
                                                         Los Angeles, California 90071
25                                                       Telephone: (213) 241-0900
                                                         Facsimile: (213) 241-0990
26
                                                         Attorneys for Defendants
27                                                       GIRARDI│KEESE, THOMAS V. GIRARDI and
                                                         ERIKA GIRARDI
28
     242-3777-0011

                                                          -5-
                     DEFENDANTS’ MOTION TO DISMISS & COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 9 Filed 08/07/19 Page 6 of 6


 1                                        CERTIFICATE OF SERVICE
 2                             Stillwell Madison, LLC v. Girardi & Keese, et al.
                         USDC – Arizona (Phoenix), Case No.: CV-19-03563-PHX-SPL
 3

 4
                 I hereby certify that on August 7, 2019, I electronically filed the attached document
 5
     entitled: DEFENDANTS’ MOTION TO DISMISS AND COMPEL ARBITRATION;
 6
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF with the
 7
     Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
 8
     Filing to the following CM/ECF registrants:
 9
     Laura E. Sixkiller, Esq.
10   Katherine L. Benveniste, Esq.
11
     DLA Piper LLP (US)
     2525 E. Camelback Road, Suite 1000
12   Phoenix, AZ 85016
     laura.sixkiller@dlapiper.com
13   kate.benveniste@dlapiper.com
14   Attorneys for Plaintiff

15

16               I declare under penalty of perjury, under the laws of the State of California, that the

17   foregoing is true and correct.

18

19                                                   /S/ ROBERT C. BAKER
                                                     ROBERT C. BAKER
20

21

22

23

24

25

26

27

28
     242-3777-0011

                                                         -6-
                     DEFENDANTS’ MOTION TO DISMISS & COMPEL ARBITRATION
